Whiting, J.
Each of these causes of demurrer may bg well taken. They are, at least, worthy of serious examination. The rule is, that the court will not strike out a demurrer as frivolous, unless it clearly appears to be taken merely for the purpose of delay, or unless the grounds stated in it are clearly untenable. Its insufficiency as a pleading must be so apparent that the court can determine it upon bare inspection without argument.
It is very questionable whether the People should not have been made plaintiffs, or some reason given in the complaint why they were made defendants; and it is still more so, whether the moneys secured by a bond and mortgage can be assigned away in portions so as to give a separate and distinct right of action to different parties.
Motion denied, with costs to abide the event of the demurrer.